Citation Nr: 1048301	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-19 840	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUE

Entitlement to service connection for cancer of the tonsils 
and/or pharynx.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of May 
2007.  In December 2009, the Veteran appeared at a Board hearing 
held at the RO (i.e., Travel Board hearing).


FINDINGS OF FACT

There is a sufficiently probative medical opinion linking this 
decorated Vietnam combat Veteran's current cancer of the tonsils 
and/or pharynx to in-service herbicide exposure.  


CONCLUSION OF LAW

Cancer of the tonsils and/or pharynx was incurred in active 
combat service.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) need not 
be discussed.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including malignant tumors, if the disability 
was manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran's DD Form 214 discloses that he received the Bronze 
Star Medal with "V" device and the Air Medal.  In addition, 
personnel records show he was awarded the Combat Infantryman 
Badge (CIB).  He served in Vietnam from August 1967 to August 
1968, in the First Air Cavalry Division.  Thus, combat service is 
established.  In the case of any veteran who engaged in combat 
with the enemy in active service, there is a relaxed standard of 
proof for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2010); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  Specifically, if a combat Veteran presents 
satisfactory lay or other evidence of service incurrence or 
aggravation of a disease or injury, which is consistent with the 
circumstances or hardships of his service, then an evidentiary 
presumption of service connection arises and the burden shifts to 
the government to disprove service incurrence or aggravation by 
clear and convincing evidence.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  

The Veteran states that he was exposed to Agent Orange in 
service, and that he developed Cancer of the tonsil/pharynx as a 
result of this exposure.  At his Travel Board hearing, he 
presented credible testimony concerning his exposure to Agent 
Orange during his combat service.  A veteran who served in the 
Republic of Vietnam during the Vietnam era is presumed to have 
been exposed during such service to certain herbicide agents 
(e.g., Agent Orange).  In the case of such a veteran, service 
incurrence for specified diseases, such as respiratory cancers 
(cancer of the lung, bronchus, larynx, and trachea), will be 
presumed if they are manifest to a compensable degree at any 
time, even if there is no record of such disease during service.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2010).  

Cancer originating in the tonsil or pharynx, however, is not 
presumptively associated with Agent Orange exposure.  Moreover, 
the cancer was diagnosed in 2004, many years after service.  
Nevertheless, the Federal Circuit has determined that the 
"Veteran's Dioxin and Radiation Exposure Compensation Standards 
Act" does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the availability 
of presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).  

In this case, the Veteran submitted an opinion from one of his 
treating physicians.  A. Durante, M.D., wrote, in December 2006, 
that the Veteran had been evaluated and found to have a carcinoma 
of the tonsil in 2004.  His past history was significant for 
prolonged exposure to Agent Orange during his military service in 
Vietnam.  Dr. Durante noted that there were also no prior 
contributing factors such as alcohol or cigarettes.  He concluded 
that he believed that the Veteran's exposure to Agent Orange more 
likely than not had a causal relationship to his current 
condition.  The Board finds that this evidence is based on an 
accurate history and contains a sufficient rationale, such as to 
place the evidence in equipoise.  The Board is also mindful that 
all reasonable doubt is to be resolved in favor of the Veteran, 
whose exemplary service included a Bronze Star for heroism.  In 
view of these factors, the Board finds that service connection 
for cancer of the tonsils and/or pharynx is warranted, and the 
benefit is granted.  In reaching this determination, the benefit-
of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for cancer of the pharynx and/or tonsil is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


